Citation Nr: 0325325	
Decision Date: 09/29/03    Archive Date: 10/03/03	

DOCKET NO.  96-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for residuals of a fracture of the left ankle. 

2.  Entitlement to a disability rating in excess of 
10 percent for residuals of a fracture of the left index 
finger. 

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


REMAND

The veteran had active service from August 1959 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois.  In March 2003, the Board directed further 
development of the claim by its Evidence Development Unit 
(EDU).  

Having examined the record in light of recent decisions by 
appellate courts, the Board has determined that a remand for 
due process purposes is in order.

A review of the record reveals that the development requested 
by the Board was accomplished.  VA accorded the veteran an 
examination of the joints in June 2003 and the examiner 
expressed opinions as to the impairment attributable to the 
disabilities at issue and the impact on the veteran's ability 
to obtain and maintain gainful employment.  Additionally, 
medical records were submitted by the veteran and received at 
the Board in May 2003.  

Prior to May 1, 2003, VA regulations provided that further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, and a Veterans Law Judge or panel 
of judges could direct Board personnel to undertake the 
action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003) (hereinafter DAV).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2), denies appellants "one review 
on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration, and without having to obtain 
the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel of VA issued a precedential opinion, which concluded 
that DAV did not prohibit the Board from developing evidence 
in the case before it, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  

The Board notes that it is the established policy of VA that 
all veterans who are not able to secure and follow a 
substantial or gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, or 
who fail to meet the percentage standards set forth at 
38 C.F.R. § 4.16(a).  

A review of the evidence of record reveals that in addition 
to the disabilities at issue, service connection is also in 
effect for a back disorder, rated as 20 percent disabling, 
and for residuals of a fracture of the right distal fibula 
and tibia, rated as 10 percent disabling.  The combined 
disability rating of 40 percent, with consideration of the 
bilateral factor, has been in effect since February 28, 2001.  

As noted above, the additional evidence sought by the Board 
has been received, but not been considered by the RO.  
Because the appellant has not waived initial consideration by 
the RO on this evidence, the case is REMANDED for the 
following:  

The RO should take such additional 
development action as it deems proper 
with respect to the claims, in accord 
with the applicable regulations and 
directives implementing the provisions of 
the Veterans Claims Assistance Act as to 
its notice and development requirements.  
Following such development, the RO should 
review and readjudicate the claims for 
increased ratings for residuals of a 
fracture of the left ankle, residuals of 
a fracture of the left index finger, and 
a total disability rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
benefits sought are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




